                                                                                               Case 2:20-cv-00382-JCM-VCF Document 21
                                                                                                                                    22 Filed 03/31/21
                                                                                                                                             04/07/21 Page 1 of 2


                                                                                         
                                                                                              0F&$57+< +2/7+86//3
                                                                                            .ULVWLQ$6FKXOHU+LQW](VT6%1
                                                                                              0DWWKHZ''D\WRQ(VT6%1
                                                                                            :HVW6DKDUD$YHQXH6XLWH
                                                                                              /DV9HJDV19                                                 
                                                                                            3KRQH
                                                                                              )D[
                                                                                            (PDLO)'&19#0F&DUWK\+ROWKXVFRP
                                                                                              Attorneys for Plaintiff
                                                                                         
                                                                                              
                                                                                                                      81,7('67$7(6',675,&7&2857
                                                                                                                                              
                                                                                                                              ',675,&72)1(9$'$
                                                                                                                                              
                                                                                                86%$1.1$7,21$/$662&,$7,21                
0F&$57+< +2/7+86//3




                                                                                         
                                                                                                75867((81'(5322/,1*$1'                        &DVH1RFY-&09&)
                                  7(/(3+21(  )DFVLPLOH  




                                                                                                6(59,&,1*$*5((0(17'$7('$62)
                                                                                        
                                       :(676$+$5$$9(18(68,7(




                                                                                                6(37(0%(5:$&+29,$
                                                                                                0257*$*(/2$1758670257*$*(                     67,38/$7,2172',60,66$&7,21
                    $77251(<6$7/$:




                                                                                             /2$1$66(7%$&.('&(57,),&$7(6                   38568$1772)5&3 D  $ LL 
                                               /$69(*$619




                                                                                                6(5,(6:0&                              
                                                                                                                                           





                                                                                                                 3ODLQWLII                   
                                                                                                                                                 
                                                                                             Y                                               
                                                                                                
                                                                                             81,7('67$7(62)$0(5,&$'2(6                      




                                                                                                WKURXJKDQG52(6,WKURXJK;LQFOXVLYH
                                                                                             
                                                                                                                 'HIHQGDQWV
                                                                                                 
                                                                                                    &20(6 12: 86 %DQN 1DWLRQDO $VVRFLDWLRQ 7UXVWHH XQGHU 3RROLQJ DQG 6HUYLFH
                                                                                        
                                                                                              $JUHHPHQWGDWHGDVRI6HSWHPEHU:DFKRYLD0RUWJDJH/RDQ7UXVW0RUWJDJH/RDQ$VVHW
                                                                                        
                                                                                              %DFNHG &HUWLILFDWHV 6HULHV  :0& KHUHLQDIWHU ³86 %DQN´  E\ DQG WKURXJK LWV FRXQVHO
                                                                                        
                                                                                              0DWWKHZ ' 'D\WRQ RI 0F&DUWK\  +ROWKXV //3 DQG 'HIHQGDQW 8QLWHG 6WDWHV RI $PHULFD
                                                                                        
                                                                                                  KHUHLQDIWHU³86$´ E\DQGWKURXJKLWVFRXQVHO$OH[DQGHU(6WHYNR(VTKHUHE\VWLSXODWHXQGHU
                                                                                        
                                                                                              )HGHUDO5XOHRI&LYLO3URFHGXUH D  $ LL WKDWWKLVDFWLRQEHGLVPLVVHGDVWRDOOFODLPVFDXVHV
                                                                                        
                                                                                              RIDFWLRQDQGSDUWLHVZLWKHDFKSDUW\EHDULQJWKDWSDUW\¶VRZQDWWRUQH\¶VIHHVDQGFRVWV
                                                                                        
                                                                                              
                                                                                        
                                                                                              
                                                                                        

                                                                                                      3DJHRI                                                       
                                                                                                                                                  
                                                                                         
                                                                                               Case 2:20-cv-00382-JCM-VCF Document 21
                                                                                                                                    22 Filed 03/31/21
                                                                                                                                             04/07/21 Page 2 of 2


                                                                                              0F&$57+< +2/7+86//3                             86'(3$570(172)-867,&(
                                                                                                                                                    
                                                                                                                                                 
                                                                                                V.ULVWLQ$6FKXOHU+LQW]                        V$OH[DQGHU6WHYNR
                                                                                              .ULVWLQ$6FKXOHU+LQW](VT6%1           $/(;$1'(5(67(9.2
                                                                                                0DWWKHZ''D\WRQ(VT6%1             7ULDO$WWRUQH\7D['LYLVLRQ
                                                                                              :HVW6DKDUD$YHQXH                                 86'HSDUWPHQWRI-XVWLFH
                                                                                                6XLWH                                          32%R[
                                                                                              /DV9HJDV19                                :DVKLQJWRQ'&
                                                                                                $WWRUQH\VIRU3ODLQWLII                             $WWRUQH\VIRUWKH8QLWHG6WDWHVRI$PHULFD
                                                                                          

                                                                                          

                                                                                                                                25'(52)',60,66$/

                                                                                                     3XUVXDQWWRWKHVWLSXODWLRQRIWKHSDUWLHVXQGHU)HGHUDO5XOHRI&LYLO3URFHGXUH
0F&$57+< +2/7+86//3




                                                                                         
                                  7(/(3+21(  )DFVLPLOH  




                                                                                          D  $ LL ,7,625'(5('7+$77+,6$&7,21%($1'+(5(%<,6',60,66(':,7+
                                       :(676$+$5$$9(18(68,7(
                    $77251(<6$7/$:




                                                                                         35(-8',&(DVWRDOOFODLPVFDXVHVRIDFWLRQDQGSDUWLHVZLWKHDFKSDUW\EHDULQJWKDWSDUW\¶VRZQ
                                               /$69(*$619




                                                                                         DWWRUQH\¶VIHHVDQGFRVWV7KH&OHUNLVGLUHFWHGWRFORVHWKHILOH





                                                                                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                     81,7('67$7(6',675,&7-8'*(
                                                                                                                                                  
                                                                                                                                                            April 7, 2021
                                                                                                                                                     'DWHGBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                        
                                                                                                     
                                                                                        
                                                                                                     
                                                                                        

                                                                                        

                                                                                        

                                                                                        

                                                                                        

                                                                                        

                                                                                        

                                                                                        

                                                                                        

                                                                                                      3DJHRI                                                       
                                                                                                                                                
                                                                                         
